Wheeler, J.
It is the well settled general rule, that a person cannot act as agent for another and become himself the buyer. “ He cannot be both buyer and seller, at the same time, “ or connect his own interest in his dealings as an agent or “ trustee for another. It is incompatible with the fiduciary relation. Emptor emit quam minimo potest, venditor vendit “ quam máximo potest. The rule is founded on the danger of “ imposition and the presumption of the existence of fraud, in- “ accessible to the eye of the Court. The policy of the rule is “ to shut the door against temptation, and which, in the cases “ in which such a relationship exists, is deemed to be, of itself, “ sufficient to create the disqualification. This principle, like “ most others, may be subject to some qualification in its appli- “ cation to particular cases, but, as a general rule, it appears to “ be well settled in the English and in our American Jurisprudence.” (4 Kent, Com. 438.) It is affirmed by Judge Story, in his treatise on Agency, that this doctrine is recognized in the fullest manner by the Civil Law. And he shows, by ample references, that it is the fully recognized and well established doctrine, not only of the English and American Jurisprudence, but also of the Civil Law. This reason is assigned; that there is a natural incompatibility between the interest of the buyer and that of the seller. (Story on Agency, Sec. 10.) It is a rule, he says, in regard to the duties of agents, which is of general application, that in matters touching the agency, agents cannot act so as to bind their principals, where they have an *220adverse interest in themselves. “ This rule is founded on the “ plain and obvious consideration, that the principal bargains, “ in the employment, for the exercise of the disinterested skill, “ diligence and zeal of the agent, for his own exclusive benefit.” (Id. Sec. 210, et seq.)
Although the fact is not proved by positive evidence, that the purchase in this instance was made directly or indirectly by the defendant, yet the relationship subsisting between himself and the nominal purchaser, the inadequacy of price, and more especially the re-conveyance to the defendant, unexplained, afford strong circumstantial evidence tending to that conclusion. Positive evidence of such secret understandings between parties can rarely be obtained. They are, by means of such evidence, seldom “ accessible to. the eye of the Court,” and hence the attendant circumstances must be looked to in order to ascertain the real character of the transaction. But there is another fact disclosed by the evidence, which speaks with a controlling force. That is, the admission of the defendant that he was only authorized to sell the land when it would bring three dollars per acre. The instrument taken by the plaintiff from the defendant, contemporaneously with the making of the title bond by Becknell to the latter, as evidence of the trust, does not contain an express affirmative power to sell, but raises the implication that such authority had been conferred. As the defendant was a trustee clothed with the apparent title, a written power was not necessary to the making of a legal conveyance; but the trustee was bound to observe the parol instructions of the beneficiary. And these were, that he was to sell only when the land would bring three dollars per acre. Under these instructions, as between himself and the beneficiary in the trust, however it might have been if the question of title had arisen between the plaintiff and an innocent third person who had purchased without notice of the trust, or of the instructions under which the trustee acted, the sale was unauthorized, and a fraud upon the rights of the plaintiff. And we think it clear that the defendant, the trustee, *221cannot avail himself of his own breach of trust to acquire the trust property, or derive benefits to himself.
Considering the price actually paid for the land, and its value, it is scarcely to be supposed that the defendant could have believed he was acting fairly and honestly towards the plaintiff, to suffer the land to be bid off at a price so grossly inadequate; and the re-conveyance to himself, under the circumstances, affords strong reason to conclude that the purchase was collusively made for his benefit. And if the determination of the question submitted to the jury rested on this evidence alone, we should hesitate much to disturb the verdict. But when taken in connection with the admission of the defendant, respecting the price at which he was authorized to sell, we think it free from doubt that the verdict was fully warranted by the evidence.
It is suggested in argument, that the sum for which the land actually sold was better evidence of its real value than the testimony of the witnesses. We think otherwise. The reduced price at which the sale was made is fully accounted for in the fact that the fairness of the sale was questioned at the time ; and that doubtless deterred bidders. The statement of facts, we think, establishes beyond question the land to have been of the value at which it was estimated by the parties and the witnesses. And if it were really of less value, that would not affect the application of the principles on which, it must be held, that the defendant acting as the trustee and agent of the plaintiff, did not acquire a title to the property, as against the latter. The judgment is affirmed.
Judgment affirmed.